Citation Nr: 0942189	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for peripheral neuropathy of 
the bilateral upper extremities from June 21, 2005?

2.  What evaluation is warranted for peripheral neuropathy of 
the bilateral lower extremities from June 21, 2005?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board observes that additional evidence was received 
following certification.  In the October 2009 Appellant's 
Brief, the Veteran's representative waived RO jurisdiction of 
this evidence.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the RO granted service connection for 
"early findings of peripheral neuropathy of the bilateral 
upper and lower extremities," effective from June 21, 2005.  
These disabilities were considered part of the diabetic 
process as noncompensable complications.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1) (2009).  

The Veteran contends that separate compensable evaluations 
are warranted.  In an October 2007 statement, the Veteran 
reported that due to the daily problems with his hands and 
feet and diabetes, he was forced to retire and was granted 
Social Security disability benefits from his retirement in 
April 2005.  On review, the claims file does not contain 
records from the Social Security Administration.  Where there 
is actual notice to VA that a veteran is receiving disability 
benefits from the Social Security Administration, VA has the 
duty to acquire a copy of the decision granting Social 
Security disability benefits and the supporting medical 
documentation relied upon.  See Murincsac v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, these records should be 
requested.  

The Veteran underwent a VA diabetes examination in October 
2006.  VA medical records dated in November 2005 indicate 
that the Veteran was started on amitriptyline for diabetic 
neuropathy.  In his October 2007 statement, the Veteran 
reported that he has constant pain in his feet and that they 
burn, sting, and are always cold.  He also stated that he 
does not have feeling in his fingers and frequently drops 
things.  In the October 2009 Appellant's Brief, the 
representative essentially argued that the VA examination was 
too old to adequately evaluate the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Considering the Veteran's reports of worsening symptoms and 
objective evidence showing the need for medication for 
neuropathy, the Board finds that additional VA examination is 
warranted.  See 38 C.F.R. § 3.327(a) (2009).  

Evidence of record also suggests that the Veteran receives VA 
treatment.  The most recent VA records contained in the 
claims file are dated in June 2007.  Additional VA records, 
if any, should be obtained.  See 38 C.F.R. § 3.159(c)(2) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Request the following records 
concerning the Veteran from the Social 
Security Administration: all medical 
records upon which the award of disability 
benefits was based.  All records obtained 
or any response received should be 
associated with the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
2.  Request VA medical records pertaining 
to the Veteran's diabetic peripheral 
neuropathy for the period since June 2007.  
All records obtained or responses received 
should be associated with the claims file.  
If the RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

3.  The Veteran should be afforded a VA 
peripheral nerves examination.  The claims 
file is to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
diabetic peripheral neuropathy of the 
extremities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability.  
A complete rationale for any opinions 
expressed must be provided.  

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

5.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

6.  Upon completion of the above and any 
additional development deemed appropriate, 
readjudicate the issues of what evaluation 
is warranted for peripheral neuropathy of 
the bilateral upper and lower extremities 
from April 21, 2005?  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


